Title: From Thomas Jefferson to Thomas Mann Randolph, 22 February 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Feb. 22. 98.
          
          Since writing my letter of this morning yours of the 12th. inst. is come to hand. I very much doubt Bates’s not having recieved my bill. however it happens luckily that I have a copy of it with me, & therefore write him the inclosed letter subjoining the bill. he has still time to get it before the rise of the sap, & I will pray you to send Jupiter off immediately with the letter with orders not to return without finding him & bringing an answer. I had written to Davenport last week; but will write again now in consequence of what you mention.—my letter by last post desired that George should look out for horses for his ploughs. I must pray you to authorize the purchase of any you may deem necessary & at proper prices, without waiting further to consult me, as it will be fatal to have the ploughs stopped. he should obtain a credit till July 1st. that I may be sure of being in place to answer it. if you should at any time see Davenport I pray you to push him with my work. Adieu affectionately.
          
        